Exhibit 10.2

Liberty Media Corporation
2006 DEFERRED COMPENSATION PLAN

May 23, 2017 Amendment

Liberty Media Corporation (the “Company”), having previously established the
Liberty Media Corporation 2006 Deferred Compensation Plan (the “Plan”), which
was amended and restated in its entirety effective January 1, 2016,  and having
reserved the right under Section 10.1 thereof to amend the Plan, hereby amends
Section 2.19 of the Plan, effective June 1, 2017, to read in its entirety as
follows:

2.19  “Eligible Employee” means each employee of the Company who is an officer
of the Company at the level of Assistant Vice President or above and each other
employee of the Company who is designated by the Committee, in its discretion,
as an Eligible Employee.

Except as expressly provided in this Amendment, the Plan will remain unchanged
and in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
23rd day of May 2017.

 

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

By:

/s/ Pamela L. Coe

 

Name:

Pamela L. Coe

 

Title:

Senior Vice President

 



--------------------------------------------------------------------------------